DETAILED ACTION
This is a response to Application # 17/052,102 filed on October 30, 2020 in which claims 1-15 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are pending, of which claims 1-15 are rejected under 35 U.S.C. § 101; claims 9 and 10 are rejected under 35 U.S.C. § 112(b); claims 1, 2, 5, 7, 11, 12, and 15 are rejected under 35 U.S.C. § 102(a)(2); and claims 3, 4, 6, 8-10, 13, and 14 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed November 22, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Specifically, nothing in the claims 
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the a generic placeholder for the word “means,” in the form of the claimed “processing unit,” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. 
Because these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 11, and 15, these claims are directed to an abstract idea without significantly more. The claims recite a method and system for associating an icon with text.
The limitations “generating a plurality of sentences based on a target passage; determining labels associated with sentences in the plurality of sentences; obtaining icons corresponding to the labels,” under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recites a single additional element, the display of the text and icons. This limitation is merely describing insignificant extra-solution activity in the form of displaying the data and the technological environment of the invention. See MPEP §§ 2106.05(g), 2106.05(h). Therefore, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere data gathering and well-

Regarding claims 2 and 12, these claims not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the claimed steps are performed using a neural network, which is well understood, routine, and conventional. (David Fumo; Types of Machine Learning Algorithms You Should Know; June 15, 2017; Towards Data Science; Pages 1-5). Therefore, these claims are not patent eligible.

Regarding claims 3 and 13, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely selects and fills at template, which is merely data gathering. See MPEP § 2106.05(g). Therefore, these claims are not patent eligible.

Regarding claims 4 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the first to two limitations merely introduce additional limitations that can be performed in the mind. Further, the final limitation merely fills at template, which is merely data gathering. See MPEP § 2106.05(g). Therefore, these claims are not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the limitations merely introduce additional limitations that can be performed in the mind. Therefore, this claim is not patent eligible. 

claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the limitations merely introduce additional limitations that can be performed in the mind. Therefore, this claim is not patent eligible. 

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the limitations merely introduce additional limitations that can be performed in the mind. Therefore, this claim is not patent eligible. 

Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the first and third limitations merely introduce additional limitations that can be performed in the mind. Therefore, this claim is not patent eligible. Further, the second limitation is merely displaying the data, which is insignificant extra solution activity and the field of use of the invention. See MPEP §§ 2106.05(g), 2106.05(h). Therefore, these claims are not patent eligible.

Regarding claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the limitations merely introduce additional limitations that can be performed in the mind. Therefore, this claim is not patent eligible. 

Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the second limitation merely introduce additional limitations that can be performed in the mind. Further, the first limitation is merely reciting the use of machine learning, which is well understood, routine, and conventional for the same reasons as claims 2 and 12 above. See MPEP § 2106.05(d). Therefore, this claim is not patent eligible. 

Regarding claim 15, it recites a computer program product stored on a “storage medium” storing instructions that perform various functions. The plain and ordinary meaning of “storage medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “storage medium” is never expressly defined to exclude transmission media. Thus, the recited “storage medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101. The Examiner recommends amending “computer readable medium” to “non-transitory computer readable storage medium” to overcome this rejection.
Accordingly, Claim 15 fails to recite statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 9, this claim uses the terms “importance” and “important” that are relative terms rendering the claim indefinite. The terms “importance” and “important” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, 

Regarding claim 10, this claim uses the terms “short” and “long” that are relative terms rendering the claim indefinite. The terms “short” and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, one of ordinary skill in the art would not know how long a sentence must be to qualify as “short” or “long.” Therefore, this claim is indefinite.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11, 12, and 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bojja et al., US Publication 2017/0185581 (hereinafter Bojja).

claim 1, Bojja discloses a computer-implemented method, comprising “generating a plurality of sentences based on a target passage” (Bojja ¶ 36) by generating grammatically correct sentences from input text. Additionally, Bojja discloses “determining labels associated with sentences in the plurality of sentences” (Bojja ¶ 56) by additionally associating the sentences with keywords (i.e., labels). Further, Bojja discloses “obtaining icons corresponding to the labels” (Bojja ¶ 56) by mapping the sentence to an emoji based on the keyword. Finally, Bojja discloses “displaying the sentences, the labels and the icons in association in a user interface of an application for presentation” (Bojja ¶¶ 8, 56) by outputting the sentences and emojis to the user. Because the keywords are words from the sentences, the keywords are additionally displayed. 

Regarding claim 11, it merely recites a device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. Bojja comprises computer hardware (Bojja ¶¶ 125-127) and software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. Bojja comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 12, Bojja discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Bojja discloses “wherein the determining labels associated with sentences in the plurality of sentences comprises: extracting, from a specific webpage, a text and a subject word associated with the text” (Bojja ¶¶ 56, 74) by extracting text and a keywords from the text (Bojja ¶ 56) and indicating that the text may be extracted from a webpage (Bojja ¶ 74). Further, Bojja discloses “training a matching model with a neural network using the subject word as a positive label and one or more other subject words other than the subject word as negative labels” (Bojja ¶¶ 50, 67, 73) by training a model (Bojja ¶ 73), which may be done with a neural network (Bojja ¶ 67), and indicating that the matching may be based on positive or negative sentiment (Bojja ¶ 50). Finally, Bojja discloses “determining the labels associated with the sentences using the trained matching model.” (Bojja ¶¶ 56, 67).

Regarding claim 5, Bojja discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Bojja discloses “wherein the generating a plurality of sentences comprises: splitting the target passage into a set of sentences” (Bojja ¶ 56) by splitting the sentences into a set of keywords, because one of ordinary skill in the art would understand a sentence to be a complete syntactical unit, which the example keywords constitute. Sentence; June 25, 2016; Merriam-Webster.com; Page 1. Further, Bojja discloses “ranking sentences in the set of sentences; selecting, based on the ranking, a subset of sentences from the set of sentences” (Bojja ¶56) by ranking the hypotheses and selecting the N-best hypotheses. Finally, Bojja discloses “adjusting an order of sentences in the subset of sentences to obtain the plurality of sentences” (Bojja ¶ 56) by “flipping” the order.

Regarding claim 7, Bojja discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Bojja discloses “converting a first sentence in the plurality of sentences into a second sentence, a length of the second sentence being shorter than a length of the first sentence” (Bojja ¶ 36) by correcting the grammar on a sentence and giving an example where the corrected sentence is shorter than the original sentence.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Bojja in view of O’Connor et al., US Publication 2017/0004544 (hereinafter O’Connor).

Regarding claims 3 and 13, Bojja discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Bojja does not appear to explicitly disclose discloses “determining a template for the user interface; filling the sentences, the labels and the icons into corresponding parts of the template.”
by filing the “job summary” (i.e., the sentences), the keywords (i.e., the labels), and images (i.e., icons) in the summary.
Bojja and O’Connor are analogous art because they are from the “same field of endeavor,” namely that of content presentation.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bojja and O’Connor before him or her to modify the content display of Bojja to include the specific template of O’Connor.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Bojja teaches the “base device” for summarizing and presenting content. Further, O’Connor teaches the “known technique” of using a specific template to summarize and present content that is applicable to the base device of Bojja. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 4 and 14, the combination of Bojja and O’Connor discloses the limitations contained in parent claims 3 and 13 for the reasons discussed above. In addition, the combination of Bojja and O’Connor discloses “determining a theme associated with the target passage; obtaining an image associated with the theme” (Bojja ¶ 55) by determining an emotion (i.e., theme) associated with the text and obtaining an image corresponding to it. Further, the combination of Bojja and O’Connor .

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Bojja in view of Castelli et al., US Publication 2014/0163962 (hereinafter Castelli).

Regarding claim 6, Bojja discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Bojja discloses “wherein the ranking sentences in the set of sentences comprises: extracting a set of features of each sentence in the set of sentences, the set of features at least comprising a structure feature and a content feature of a sentence” (Bojja ¶¶ 49, 55, 90) for the reasons discussed below in regards to the specific species of structure and content features of the sentences. Further, Bojja discloses “the structural feature at least comprising a position (Bojja ¶ 90) and a length of the sentence (Bojja ¶ 49)” by disclosing the structural features comprise an index reference (i.e., a position) and a length equal to the number of words present. Moreover, Bojja discloses “the content feature at least comprising a degree of overlapping between the sentence and a theme of the target passage” (Bojja ¶ 55) by determining the degree of overlap between the text and an emotion (i.e., a theme). Finally, Bojja discloses “ranking, based on the set of features, sentences in the set of sentences.” (Bojja ¶ 56).
Bojja does not appear to explicitly disclose that the content feature includes a ratio of stop words in the sentence and, therefore, does not appear to explicitly disclose “the content feature at least comprising a degree of overlapping between the sentence and a theme of the target passage and a ratio of stop words in the sentence.”
However, Castelli discloses a natural language processing system including the feature of examining the “ratio of stop words in the sentence.” (Castelli ¶ 29).

Bojja and Castelli are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bojja and Castelli before him or her to modify the natural language processing of Bojja to include the use of a stop word ratio of Castelli.
The motivation for doing so would have been to improve the accuracy of the natural language processing. (Castelli ¶ 29). 

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Bojja in view of Jhamtani et al, US Publication 2017/0270123 (hereinafter Jhamtani), as cited on the Information Disclosure Statement dated November 22, 2020.

Regarding claim 8, Bojja discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, Bojja discloses “wherein the converting a first sentence in the plurality of sentences into a second sentence comprises: converting the first sentence into a first candidate sentence and a second candidate sentence” (Bojja ¶ 36) by converting the first, grammatically incorrect sentence into a second, grammatically correct sentence.

However, Jhamtani discloses a method for associating images with text including the steps of “displaying, at one side of the user interface of the application, the first candidate sentence and the second candidate sentence; and determining the second sentence based on a user selection for the first candidate sentence or the second candidate sentence” (Jhamtani ¶¶ 40-41) by displaying a modified set of sentences in viewing pane 110 (i.e., at one side of the user interface) for user selection.
Bojja and Jhamtani are analogous art because they are from the “same field of endeavor,” namely that of associating images with text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bojja and Jhamtani before him or her to modify the grammar correction of Bojja to include the user based sentence selection of Jhamtani.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Bojja teaches the “base device” for associating an image with text and including the step of converting a first sentence to a second sentence. Further, Jhamtani teaches the “known technique” of allowing the user to select a modified sentence that is applicable to the base device of Bojja. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, Bojja discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, Bojja does not appear to explicitly disclose “wherein the converting a first 
However, Jhamtani discloses a method for associating an image with text including the steps of “wherein the converting a first sentence in the plurality of sentences into a second sentence comprises: determining a semantic importance of each word in the first sentence” (Jhamtani ¶ 19, see also ¶ 35) by identifying important phrases based on semantic similarity score. Further, Jhamtani discloses “extracting, from the first sentence, an important word based on the semantic importance” (Jhamtani ¶ 40) by examining only those sentences above a threshold, meaning that those above the threshold are extracted from the set for analysis. Finally, Jhamtani discloses “generating the second sentence using the extracted important word” (Jhamtani ¶ 45) by normalizing the sentences.
Bojja and Jhamtani are analogous art because they are from the “same field of endeavor,” namely that of associating images with text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bojja and Jhamtani before him or her to modify the grammar correction of Bojja to include the use of semantic importance of Jhamtani.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Bojja teaches the “base device” for associating an image with text and including the step of converting a first sentence to a second sentence. Further, Jhamtani teaches the “known technique” of using semantic importance when analyzing a sentence for conversion that is applicable to the base device of Bojja. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Bojja in view of Baker et al., US Patent 9,317,498 (hereinafter Baker).

Regarding claim 10, Bojja discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, Bojja does not appear to explicitly disclose “wherein the converting a first sentence in the plurality of sentences into a second sentence comprises: training a sentence conversion model using a pair of long and short sentences, the pair of long and short sentences comprising training samples having long sentences and associated short sentences; and converting the first sentence into the second sentence using the trained sentence conversion model.”
However, Baker discloses a method for summarizing text including the step of “wherein the converting a first sentence in the plurality of sentences into a second sentence comprises: training a sentence conversion model using a pair of long and short sentences, the pair of long and short sentences comprising training samples having long sentences and associated short sentences” (Baker col. 20, ll. 19-32, see also col. 9, ll. 40-51) by using a data set trained based on length (i.e., having long sentences and associated short sentences). Further, Baker discloses “converting the first sentence into the second sentence using the trained sentence conversion model” (Baker col. 2, ll. 10-28) by converting the sentence into a summary based on the rules used by the machine learning system.
Bojja and Baker are analogous art because they are from the “same field of endeavor,” namely that of text summarization. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bojja and Baker before him or her to modify the sentence conversion of Bojja to include the long and short sentence training of Baker.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Bojja teaches the “base device” converting a first sentence into a second sentence using machine-learning techniques. Further, Baker teaches the “known technique” of using a machine-learning technique trained with long and short sentences that is applicable to the base device of Bojja. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ford et al., US Publication 2004/0117173, System and method for determining the semantic importance of text.
Martin et al., US Publication 2011/0055206, System and method for processing natural language text by examining a ratio of stop words in the text.
Della Corte et al., US Publication 2014/0201613, System and method for converting text into icons. 
Beavers et al., US Publication 2016/0048275, System and method for generating an icon representative of text.
Liu et al., US Publication 2018/0018349, System and method for selecting an image for display based on the topic of text analyzed. 
Desjardins, US Publication 2018/0356957, System and method for suggesting an emoji to be presented on a user interface.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176